Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose what algorithm and how to determine heat distortion. 

Claims 1-37 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without how to analyze fluorescent and heat/thermal data to determine infection and determine the infection is viral or non-viral, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-17 and 20-35 are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta (US 2017/0236281).

3.	Addressing claim 1, Dacosta discloses a detection system configured to scan and interpret a suspected infection at in vivo biological target site, the detection system comprising a housing comprising:
at least one light emitter configured to emit excitation light selected to elicit fluorescent light from the suspected infection at the target site, a light sensor configured to detect the fluorescent light, and a heat sensor configured to detect and identify thermal data indicating heat above ambient body temperature emanating from the suspected infection at the target site, the detection system further operably connected to computer-implemented programming configured to a) accept fluorescent light data associated with the fluorescent light and thermal data associated with the heat levels above ambient body temperature, and b) interpret the data to determine a probability whether the target site contains an infection (see abstract, [0005-0006], [0005] and [0057]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the computer-implemented programing is use to analyze bacteria load to determine probability of infection using fluorescent light data and heat/thermal data; obvious from the heat data one could determine if the heat levels is above ambient body temperature).

4.	Addressing claims 2-17, Dacosta discloses:
regarding claim 2, wherein the system is further configured to determine whether the suspected infection is a viral infection or a non-viral infection (see abstract, determine infection and detect bacteria; bacteria is non-viral infection; if the infection has no bacteria then it is a viral infection); 
regarding claim 3, detection wherein the housing further comprises an imaging system aimed and configured to provide an image of the target site (see [0004-0005]); 
regarding claim 4, wherein the image of the target site identifies a spatial organization of the suspected infection (see [0079], [0104] and [0118]); 
regarding claim 5, wherein the system utilizes the spatial organization when determining the probability whether the infection is a viral infection or a non-viral infection (see abstract, [0005-0006], [0079], [0104] and [0118]; determine grow and size of bacteria; if bacteria infection then it is a non-viral infection); 
regarding claim 6, when the suspected infection is a non-viral infection, the computer implemented programming further identifies whether the infection is bacterial (see abstract and [0004-0006]); 
regarding claim 8, wherein the housing is configured to be held in a single hand of a user (see Fig. 5 and [0017]);
Regarding claims 7 and 9-17, this is an intended use and designer choice that only require routine skill in the art and does not change operation principle. In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”). In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

5.	Addressing claims 20-35, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device in claims 1-17 perform the method in claims 20-35 therefore claims 20-35 are being rejected for the same reason as claims 1-17. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0233971 (see [0081]; detect bacterial or virus infection using temperature algorithm); WO 2011112749 (detecting bacterial or virus infection using body temperature). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793